 ARMOUR OIL COMPANYArmour Oil Company and Chauffeurs, Teamstersand Helpers Union, Local 150, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 20-CA- 16064August 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn March 12, 1982, Administrative Law JudgeEarldean V. S. Robbins issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Armour Oil Company, Martinez and West Sacra-mento, California, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing her findings.In view of the Administrative Law Judge's credibility resolutions, wefind it unnecessary to reach the issue of whether an adverse inferenceshould have been drawn from the failure of John Thompson, Respond-ent's former manager-dispatcher at its Sacramento facility, to testify.i In her recommended Order the Administrative Law Judge inadvert-ently omitted the words "like or" from par. l(d). Accordingly, we havemodified the Administrative Law Judge's recommended Order to correctthis inadvertent error.263 NLRB No. 74IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WII.L NOT tell our employees that theywill not be allowed to obtain union representa-tion.WE WILL NOT threaten our employees thatthey will be discharged if they seek union rep-resentation.WE WIL.L NOT threaten our employees thatwe will close one of our facilities if the em-ployees at that facility select a union as theircollective-bargaining representative.WE WILI. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in the National Labor Relations Act.ARMOUR OIL COMPANYDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This matter was heard before me in Sacramento, Califor-nia, on December 1 and 2, 1981. The charge was filed byChauffeurs, Teamsters and Helpers Union, Local 150, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, on March 3, 1981, and served on Armour OilCompany, herein called Respondent, on March 5, 1981.The consolidated complaint which issued on April 30,1981, alleges that Respondent violated Section 8(aXl)and (3) of the National Labor Relations Act, as amend-553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed, herein called the Act. The basic issue herein iswhether Respondent closed its West Sacramento facilityand transferred the employees at that facility to Re-spondent's Martinez facility because the employees at theWest Sacramento facility had engaged in union activities.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the parties, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent, a Californiacorporation, with offices and places of business in theStates of California, Oregon, Washington, Arizona, andNevada, including a facility in Martinez, California,herein called Martinez facility, and a facility in WestSacramento, California, herein called the Sacramento fa-cility, has been engaged in the sale and distribution ofgasoline and oil products to dealers. During the calendaryear 1980, Respondent, in the course and conduct of saidbusiness operations, purchased and received at its facili-ties within the State of California products, goods, andmaterials valued in excess of $50,000 directly from pointsoutside the State of California.The complaint alleges, Respondent admits, and I findthat Respondent is now, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsFor a number of years Respondent has operated as awholesale distributor of gasoline products in severalwestern States. The principal owner, president, and chiefexecutive officer of Respondent is Byram Armour,herein called Armour. Prior to December 16, 1980, Re-spondent's vice president' was Henry Armour, the sonof Byram Armour. Robert Rapoza, herein called Rapoza,is terminals manager. As such, he is in charge of the ter-minal managers, the dispatchers, truck repairs, and anyproblems that arise in the terminals. At least since De-cember 16, 1980, he has been second in command toArmour. Armour personally purchases and sells all ofRespondent's products, equipment, and real estate. Re-spondent maintains no storage facility for the gasolineproducts that it sells. Rather, it purchases such productsfrom various suppliers either at refineries or pipeline ter-minals. It then distributes the product to its customers intanker trucks driven by drivers, in Respondent's employ,I The information as to Henry Armour's title comes from a previouscase concerning Respondent, Armour Oil Company, 253 NLRB 1104,1106 (1981).who work out of Respondent's various terminal loca-tions. Prior to 1979 Respondent had terminals or truckyards located in San Diego, California; Bakersfield, Cali-fornia; Paramount, California; Sacramento, California;Martinez, California; Portland, Oregon; Seattle, Wash-ington; Spokane, Washington; Las Vegas, Nevada; andPhoenix, Arizona. As of February 1980, at the time ofthe hearing in a prior proceeding, the drivers employedat these various terminals were represented by variouslocal unions affiliated with the Teamsters InternationalUnion on a terminal-by-terminal basis and were coveredby separate collective-bargaining agreements.2For a number of years, Respondent's practice has beento locate its terminals or truck yards close to a source ofsupply and at a point from which it could more eco-nomically service its customers and potential customers.A typical workday for one of its drivers is to pick up aload of fuel from a supplier, deliver that load to custom-ers, return with an empty truck to a supplier, pick up an-other load, deliver that load to customers, and so on tothe end of the day. At the end of the workday, thedriver either returns with an empty truck to Respond-ent's facility or with a loaded truck prepared for deliveryto Respondent's customers at the beginning of the nextshift. Prior to September 1979, Respondent's customersin northern California and northern Nevada were serv-iced by Respondent's drivers who operated out of Re-spondent's Martinez facility, a facility about 65 milesfrom Sacramento which has been in existence for at least20 years. In 1979 Respondent decided to open a facilityin Sacramento.3In a prior proceeding the Board af-firmed the Administrative Law Judge's finding that thedecision to open the Sacramento facility was based on le-gitimate business reasons upon securing commitmentsfrom suppliers, in particular Aminoil, to furnish Re-spondent with an adequate supply of gasoline at a Sacra-mento pipeline terminal.4Respondent commenced operation in Sacramento inSeptember 1979, operating out of a motel room. Initiallythis Sacramento operation was staffed by drivers on tem-porary assignment from Respondent's Bakersfield andMartinez facilities. On or about October 15, 1979, Re-spondent began hiring local drivers and, at some pointthereafter, the drivers on temporary assignment returnedto the Bakersfield and Martinez facilities. Sometime inNovember 1979 Respondent transferred its Sacramentooperations to a trailer office and drivers' room locatedbehind a Gas-N-Save service station and truckstop,5withthree trucks and nine drivers. At that time, John Thomp-son became the dispatcher for, and manager of, the Sac-ramento facility. Thereafter Thompson hired all driversat this facility. Jess Lander, who began working at theSacramento facility as a driver in October 1979, relievedThompson as dispatcher 2 days a week.Armour testified that, when the Sacramento facilitywas opened, it was envisioned that ultimately the facility2 Armour Oil Company. supra at 1106.a Respondent had previously operated a facility in Sacramento for aperiod of time in 1972 but had closed it during the oil crunch of 1973.4 Armour Oil Company, supra at 1106.a This service station and truckstop was owned by Armour.554 ARMOUR OIL COMPANYwould service customers in an area commencing ataround Vacaville, which is about midway between theSacramento and Martinez facilities and extending northto Crescent City, east to Reno and Carson City, Nevada,and south to Stockton, California. However, in order tofurnish the drivers at the Sacramento facility adequatework while Respondent was attempting to develop addi-tional business in the area, the Sacramento drivers didmake pickups and deliveries in a wide area. In or aboutAugust 1980, Armour commenced some remodeling atthe Gas-N-Save station and truckstop. The area waspaved and a truck wash and new lighting were installed.Some building remodeling had either commenced, orwas anticipated, which would include a dispatch office inthe back section of the station.Chuck Brooks, business agent for the Union, testifiedthat on or about October 10, 1979, he received a tele-phone call from a Mr. Barowski, an employer representa-tive for Respondent. They arranged a meeting for Octo-ber 12, 1979. The meeting was held as scheduled, duringwhich Barowski informed the union representatives thatRespondent was going to open a terminal in Sacramentoand wanted to negotiate a labor agreement with theUnion. Sometime during the latter part of October or thefirst part of November, Respondent's employees at theSacramento facility met with the Union and signed cardsauthorizing the Union as their collective-bargaining rep-resentative. The Union and Respondent participated inseveral sessions between October and mid-Decembercovering these employees. In the prior proceeding, theAdministrative Law Judge found that these negotiationsreached an impasse in December when the Union adopt-ed a take-it-or-leave-it bargaining position, namely, ittook the position that it would accept only a contractidentical to Respondent's contract with Teamsters Local315 covering the drivers at Respondent's Martinez facili-ty." There is no evidence of any further negotiation ses-sions7nor of any union activity by Respondent's em-ployees at the Sacramento facility until early 1981.By August 1980 drivers from the Sacramento facilitywere picking up fuel from Pacific Refining Company inHercules, California." The three trucks were apparentlyinadequate to handle the workload so a fourth truck wastransferred to Sacramento from Respondent's Bakersfieldfacility. By February 1981 Respondent had 5 trucks and15 drivers working out of its Sacramento facility. Exceptfor the period during which pickups were primarilymade from Hercules, during 1979 and 1980, Respondent'sprincipal supplier for the Sacramento facility operationwas Aminoil in Sacramento. Other suppliers were Amin-oil in Stockton, California; Tosco in Avon, California;and UCO in Martinez. Armour would notify Thompsonor Lander, either directly or through someone else, on aa Armour Oil Company, supra at 1106.Brooks testified that early in 1980 he telephoned Henry Armour acouple of times regarding scheduling further meetings. Then he learnedthat Armour had left Respondent's employ. Thereafter he made no fur-ther attempts to schedule negotiation sessions." The fuel which was picked up in Hercules in August was acquiredthrough a special purchase arrangement at a time when the supply inSacramento was limited and for a short period of time most of the pick-ups done by Sacramento drivers was from Hercules a distance of 60 to68 miles from the Sacramento terminal.daily basis as to how much fuel at what locations wasavailable for the day. The dispatchers would then in-struct the drivers where to make the pickups for the day.The wages and benefits paid to the Sacramento driverswere substantially the same as those provided under acollective-bargaining agreement with the Teamsters localunion which represented the employees at Respondent'sBakersfield facility.B. The Alleged Statements by ThompsonDon Lynch testified that he was hired by Thompsonabout August 2, 1980,9 as a driver. According to him, atthe time he was hired Thompson told him that Respond-ent's Sacramento facility was a nonunion yard but thatthe employees were paid the same as the union-repre-sented drivers at Respondent's Bakersfield facility.Thompson further said that the reason the Sacramentoyard was in existence at the time was because it was non-union and, if at all possible, Armour would make theSacramento facility the hub of his operations and wouldclose down the Martinez facility. Lynch further testifiedthat he thought Bill Wright was present during this con-versation. However, although Wright testified, he gaveno testimony with regard to this conversation.Lynch also testified that in early February 1981 hecame into the drivers' room as Thompson was talking toBill Wright and another driver. He is not sure of theidentity of the second driver but thinks it was DonEnnis. According to Lynch, as he entered the room, heheard Thompson say that if the yard became union itwould definitely be closed. Thompson then turnedaround and said to Lynch, "This is the truth, Ken. If itbecomes union, the old man will close it." NeitherWright nor Ennis testified as to this alleged conversation.Carl Fox testified that when he was hired as a driveron or about December 5, 1980, Thompson told him thatthe Sacramento facility would be the hub of Respond-ent's northern California operation. Thompson said thatthe pay and benefits at the facility were comparable tounion benefits but that Respondent's Sacramento facilitywas nonunion and it was going to stay that way.Fox further testified that in February 1981, during aconversation with Thompson, he told Thompson thatRespondent's Martinez drivers were hassling the WestSacramento drivers. Fox also said that some of the Sac-ramento drivers were unhappy and felt that they couldsolve their unhappiness if they obtained union representa-tion. Thompson replied, "Well, it's nonunion and we aregoing to keep it that way." Thompson then asked if Foxwas satisfied with the way things were going. Fox saidyes. Thompson said that if the drivers started pushing forthe Union he would fire them or something to thateffect. Fox does not recall exactly what words Thomp-son used. Later, when he was asked if Thompson hadtold him prior to February 21 that the Sacramento facili-ty would, or might, be closed, Fox testified, "I'm notsure. But the day we had coffee over at Sambo's, 10 daysor so before, there was some discussion of that and itI Unless othewise indicated all dates herein in August through Decem-ber will be in 1980, and those in January through April are in 1981.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseems to me, it was mentioned in the conversation ...one of us said, if the way things stand right now, if theUnion was voted in, that the trucks would be moved toMartinez."Driver Burt Baltz was hired by Thompson on or aboutAugust 19, 1980. On direct examination, Baltz testifiedthat within 2 weeks thereafter he asked Thompson whatwould happen if the drivers did go union. Thompsonsaid that Armour would probably jerk the yard out ofSacramento if they did that and that there was no wayRespondent would ever go union at the West Sacramen-to facility. On cross-examination, he testified, as to thisconversation, that he asked Thompson when he wasgoing to be a permanent driver. o Thompson said that aslong as business was there and Baltz worked a certainperiod of time he would become a permanent driver.Baltz then asked whether the Sacramento facility wouldever become union after he became a permanent employ-ee and what the chances were of this happening. Thomp-son said there was no chance of it happening.Baltz further testified that, shortly before Thanksgiv-ing 1980, he asked Thompson whether the employees atthe Sacramento facility would be paid for Thanksgivingand commented that on a union job employees generallyhad to work on the day before a holiday and the dayafter a holiday in order to receive holiday pay. Thomp-son said that this was a nonunion job and he would bepaid for the holiday whether he worked it or not. Thensomething was said which Baltz cannot recall about theUnion. At this point, Thompson said there was no waythe Sacramento facility would go union, that Armourwould close the facility.Baltz also testified that in early October 1980 Armourvisited the Sacramento facility. Later that day, Baltzasked Thompson what was going on with Armour'svisit. Thompson replied that Respondent had plans topave the yard and put in a wash facility and eventuallyto build a maintenance and office facilities and to expandthe facility to handle more trucks. On cross-examinationas to the Thanksgiving holiday pay conversation, Baltztestified only that he asked Thompson whether he wouldbe paid. Thompson said he would be. Baltz remarkedthat on most jobs he had worked one had to work theday preceding and the day following a holiday in orderto receive holiday pay. He further testified that he couldnot recall what else was said. On redirect examination,he again testified that, when he mentioned the require-ments on other jobs, including union jobs, for receivingholiday pay, Thompson said, "This is not a union job.You get paid for that. It will never be a union shophere."Driver Vernon Hilbun testified that after Thompsonhired him on November 6, 1980, he had about three con-versations with Thompson regarding the Union. The firstwas approximately 2 weeks after he began work. Ac-cording to Hilbun, the union situation was being dis-cussed by the drivers present and Thompson remarked,"The minute this yard goes union, this yard will beclosed." Thompson made similar remarks on two othero1 Baltz had been told that his employment would be for about 2weeks only.occasions, according to Hilbun. One such conversationwas perhaps a month after the first conversation and thethird conversation was within 2 weeks after the second.About three drivers were present during theqp conversa-tions. Steve Shepherd was there once and also DaleVagle. Hilbun also testified that in or about January1981, at the Sacramento facility, Thompson told him, "Itlooks like the old man is going to make this the hub ofhis business." According to Thompson, Shepherd andVagle were present during the first conversation andmost of the talking had been done by Vagle. Hilbun doesnot recall the context of these remarks except that in oneinstance there was discussion as to the hassle that theSacramento drivers were receiving from' the Martinezdrivers, and that in the first conversation Vagle hadasked, "Why isn't this yard union when all the othersare."Steve Shepherd testified that he was hired by Thomp-son on November 3, 1980. Shepherd asked Thompsonwhat the benefits were. Thompson said they were thesame, if not better, than the benefits Shepherd had re-ceived at the union job which he held previously. Shep-herd asked what the chances were of the Sacramento fa-cility going union. Thompson replied that this was anonunion shop and, if he heard anyone talking aboutgoing union, he would terminate them. They would befired by him personally. Shepherd later testified that heasked Thompson what the chances were that the facilitywould go union. Thompson said, "This is a nonunionshop and I don't want to hear anybody taking aboutunion or I will terminate them." 1Shepherd also testified that shortly before Christmas1980 he asked Thompson whether the drivers at the Sac-ramento facility would be paid for Christmas and theirbirthdays. Thompson said they would. Shepherd re-marked that it was almost as good as a union job.Thompson agreed. Shepherd asked if there was anychance of the employees at the Sacramento facility beingrepresented by a union. Thompson said, "No, there isnot. This is a nonunion shop. It's going to stay thatway."William Wright testified that he was hired by Thomp-son in May 1980. At that time Thompson told him thatRespondent's Sacramento facility was a nonunion yard,would remain a nonunion yard, and he would not toler-ate any union discussion in the facility. Wright furthertestified that around October or November he had a con-versation with Thompson in which Thompson told himthat Armour was trying to bring the Sacramento facilityup to the standard of the Martinez facility, that hewanted to get rid of the trailer and have an office there,and that Armour had purchased the land next door tothe Gas-N-Save station and was going to make a termi-nal out of it. Thompson said they were busy and itlooked like the Sacramento facility was going to getII Respondent argues that this testimony is not credible since no men-tion was made on cross-examination of this remark by Thompson. How-ever, at no time during cross-examination was Shepherd asked to recountthe entire conversation. Rather, he was asked specific questions as to theentire conversation, none of which were framed to elicit testimony con-cerning any remark by Thompson concerning union activity or represen-tation.556 ARMOUR OIL COMPANYbigger. Wright also testified that he had a conversationwith Thompson before Wright began working for Re-spondent and at a time when Thompson worked at theSacramento facility as a driver and before he becamemanager of the facility."lAccording to Wright, Thomp-son told him that the drivers at the Sacramento facilitywere union, some from Bakersfield and some from Mar-tinez, that they could not figure out which contract touse, so Armour closed the yard down and rehired non-union drivers.On cross-examination, Wright testified as to the con-versation he had with Thompson when he was hired.During this recounting of the conversation, his accountdid not include any remark by Thompson as to the Sac-ramento facility being or remaining nonunion nor aboutThompson not tolerating any union discussion in the fa-cility. Rather, he testified that he walked into the traileroffice and asked Thompson if they were hiring. Thomp-son aid yes. Wright filled out an application andThompson gave him a packet of instructions. Wrightthen took the Department of Transportation test and asafety test. Thompson said that Wright would have totake a student run with Jess Lander after the end of thenight shift. Wright asked if the Sacramento facility wasstill nonunion. Thompson said it was. Wright asked ifthey were having any more trouble. Thompson said no,that Armour said they would be keeping the productdown in the Sacramento area and would not have tomingle with the Martinez drivers or be in contact withthem. Wright was then asked if that was the completeconversation, as he recalled it, that occurred betweenhim and Thompson on the day he was hired, to whichWright replied yes.Wright also testified that in or about January 1981 heand driver Dale Vagle had a conversation with Thomp-son. On direct examination Wright testified that he toldThompson that they were really getting pressure to gounion."a Thompson replied that he would not tolerateany such pressure, that he would not stand for anydriver discussing going union and would terminateanyone who tried to make the Sacramento facility aunion yard. On cross-examination, however, Wright tes-tified that he told Thompson that the Sacramento driverswere being harassed by the Martinez drivers and weregetting tired of being subject to such working conditions.Vagle said he could not understand why employees ofthe same company had to fight among themselves, that itdid not make sense. Thompson said it would be takencare of, that it would not last much longer. Wright saidhe was not going to put up with much more of it be-cause his life was worth more than S8.50 an hour." There is no evidence that Thompson continued to drive a truckafter he becane the manager-dispatcher for the Sacramento facility,except that Lander testified that Thompson drove a truck on February21. Thompson worked full time as dispatcher. Wright testified thai he re-calls this conversation as being in December 1979 but admits that hismemory as to Thompson being a driver is more accurate than hismemory of the date.Is This was in apparent reference to what he considered as harassmentof the Sacramento drivers by the Martinez drivers. However, on directexamination Wright did not relate any specific remarks made during thisconversation regarding such harassment.Donald Ennis testified that he began work at Respond-ent's Sacramento facility on August 24, 1980, and that atthe time of his hire he had a discussion with Thompsonconcerning unions. According to him, he told Thompsonthat he understood that Respondent was union. Thomp-son said all of Respondent's facilities were union exceptfor the Sacramento facility, that the Sacramento facilitywas Armour's pet and would not be union.Ennis further testified that on or about February 7,1981, Thompson told him that he was making a trip toSan Diego, that he was having a lot of problems withthe drivers and other things, that he had been offered an-other position and he was going to San Diego to speakto Armour in an effort to resolve some problems. Ennissuggested that it would be easier if the Sacramento facili-ty went union and had a union dispatch system like theMartinez facility. Thompson replied, "No, it wouldn't dous any good at all because we wouldn't have a job tohave a dispatcher at, because he would pull the yard in aminute if we went union."Ennis testified that about a week later he askedThompson how his trip to San Diego had gone. Thomp-son said everything went fine, that Jess Lander wasgoing to be in the office permanently as a dispatcher, andthat some of his personal demands had been met. Ennissaid it was the consensus of the employees to seek unionrepresentation, to which Thompson replied that, if heheard any talk of anyone going union, he was going tofire them. Ennis asked, "Do you really mean that hewould fire you?" Thompson replied that not only wouldArmour fire him, he would pull the yard in a minute andclose it. On cross-examination, Ennis testified that whenhe told Thompson that the consensus of the employeeswas to go union, Thompson said he had heard that andthat if he caught anybody promoting the Union in theSacramento facility he would fire them on the spot andthat if they went union Armour would close the yard.Lander testified that he was present when Thompsonhired Earl Eltchinoff. Eltchinoff had worked for Re-spondent out of the Martinez facility as a casual employ-ee. Eltchinoff told Thompson that he knew the Sacra-mento facility was a nonunion operation and he askedwhat the benefits and working conditions were, statingthat he was in the process of looking around Sacramen-to. Thompson explained that the Sacramento facility hadan entirely different operation from the Martinez facility,that they had a schedule by which they tried to work-ifyou were scheduled to work, you had to be available towork and if work was available you worked, and if therewas no work available you did not work that day, or ifyour truck was in the shop you did not work that day.Eltchinoff asked if Lander thought his chances of beingable to work steady out of the Sacramento facility weregood. Lander said yes, he thought Eltchinoff stood agood chance of working fairly steady because they hadjust added a fifth truck and needed someone to fill a va-cancy on that truck, that they were fairly busy at thetime. Lander also said that the Sacramento facility waspulling approximately 90 percent of its product out ofthe bay area and he thought Eltchinoff would make agood move by coming to work at the Sacramento facili-557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDty. Eltchinoff asked if Lander thought there was achance of the facility going union. Lander said he didnot think so. Thompson said it would never go union,that if they attempted to go union, the facility would beshut down. On cross-examination, Lander testified thatEarl Eltchinoff came into the Sacramento facility andsaid that Walt Clement, the dispatcher from the Martinezfacility, had sent him to see Thompson. Eltchinoff askedif there was a position open. Thompson said not at thattime. Eltchinoff asked if he could fill out an applicationand be considered for future employment if there was anopening. Thompson said yes, he could and gave him anapplication blank which Eltchinoff filled out. Eltchinoffthen said he liked working for Respondent, that he hadbeen employed as a casual employee in the Martinez fa-cility, and that he would like to work in the Sacramentofacility. He said he was not getting much work at Mar-tinez as a casual, that he intended to move to the Sacra-mento area, and was trying to locate a job in Sacramen-to. Thompson then told him that if he had an openingcoming up Eltchinoff would be considered for the open-ing, that he came highly recommended from Walt Clem-ent as a good driver. In this version of the conversation,Lander makes no mention that Thompson said therewould never be a union at the Sacramento facility, that ifthe employees there attempted to go union the facilitywould be shut down.IV. IHE FEBRUARY 1981 UNION ACTIVITYThe employees at the Sacramento facility on February21, 1981, were Carl Fox, Steven Shepherd, DonaldEnnis, Jesse Lander, Garry Landis, Phil Lyles, WilliamWright, Don Kenneth Lynch, Donald Williams, VernonHilbun, Burt Baltz, Ray Faulkner, Merve Metzker, DaleVagle, and Earl Eltchinoff. Almost all of these employ-ees were present at a meeting held on that day, a Satur-day, at Sambo's Restaurant with Tony Santos, an orga-nizer for the Union, and Vince Alis, a representative ofTeamsters Local 315. The employees began arriving ataround 5:30 a.m. but the meeting did not commence untilabout 6:15 a.m. During the course of the meeting, theemployees signed cards authorizing the Union as theircollective-bargaining representative.On the morning of February 21, at some time prior to8:30 a.m., Santos approached Thompson and Lander atEppie's Restaurant which is located across the streetfrom the Sacramento facility. Both Lander and Santostestified as to the ensuing conversation. Although theirtestimony is contradictory as to the hour of this conver-sation, they did testify in substantial, though not total,agreement as to what was said. Santos testified that heintroduced himself to Thompson as an organizer fromthe Union and told him that he represented the employ-ees at the Sacramento facility. He further told Thompsonthat anything pertaining to the working conditions wasThompson's problem but that anything pertaining to theemployees signing authorization cards and the Unionfiling a petition would be his problem, that the Unionwould file a petition and have an election. Santos alsosaid that he wanted Thompson to know that, if any ofthe employees were laid off or discharged, he would filecharges. Santos then left. According to Santos, this con-versation occurred at or about 8 or 8:30 a.m.Lander testified that the conversation occurred about6:30 a.m. According to him, Santos knew him. Santoscame over, introduced himself, and asked who Thomp-son was. Thompson introduced himself as the terminalmanager. Santos said that the men had all signed unionpledge cards and that the Union would be representingthe men in the negotiation of a work agreement with Re-spondent. He also said he did not want Thompson tohassle the employees, threaten to fire them or anything,and that the employees were over signing their pledgecards. Lander further testified that, after Santos left,Thompson said, "Well, the boys blew it there. I knowMr. Armour is going to close the yard now."Santos credibly testified that he had the conversationwith Thompson and Lander after the union meeting.From a consideration of the testimony of all the wit-nesses as to the time the meeting began and ended, it ap-pears unlikely that the conversation occurred as early as6:30 a.m. as Lander testified. To the extent that their tes-timony is in variance, I credit Santos. In this regard Inote that Lander testified that Santos said that the driv-ers had all signed pledge cards and that he later said thatthe drivers were over signing pledge cards. Lander fur-ther testified that, after he and Thompson finished break-fast at Eppie's, they went over to the office at the Sacra-mento facility. Thompson said he had to notify Armourwhat had occurred. According to Lander, Thompson didmake a telephone call in Lander's presence. Landerheard what Thompson said during the telephone conver-sation but could not hear what the other person said.Lander testified that Thompson said, "Good morning,Mr. Armour. I have some bad news." There was apause, and then Thompson said that the men had agreedto go union, that they had a meeting with the Union thatmorning and signed pledge cards to be represented bythe Union. This conversation was shortly after 7 a.m.and Thompson left the facility at approximately 7:30 a.m.and did not return until 11 or 11:30 a.m. Then on rebut-tal, Lander testified that he did not see Thompson in theoffice that morning, that Thompson left at approximately7 o'clock to make a run to Oroville.Thompson did not testify, although he was in the hear-ing room during the presentation of the General Coun-sel's case on the first day of the hearing herein. He wasnot present on the second day when Respondent's casewas being presented. Rapoza testified that, after the hear-ing had recessed on the first day of the hearing, Thomp-son, for the first time, notified him and counsel for Re-spondent that he was not available on the second day ofthe hearing because he had a job interview scheduled inthe San Francisco Bay area for that day. Rapoza furthertestified that Thompson is presently unemployed and hasnot been in Respondent's employ since March or April1981. According to Rapoza, when he and counsel weretold of Thompson's scheduled job interview, they agreedthat Respondent did not wish to obstruct his opportunityfor employment. However, counsel for Respondentstated that Thompson was not under subpoena and nomotion was made to continue the hearing in order to558 ARMOUR OIL COMPANYsecure Thompson's testimony nor was there any motionto resume the hearing in the San Francisco Bay areawhich presumably could have facilitated Thompson'spresence at the hearing without unduly obstructing hisopportunity for employment.V. THE CLOSING OF THE SACRAMENTO FACILITY ANDTHE TRANSFER OF THE SACRAMENTO EMPLOYEES TOMARTINEZLander testified that on the morning of February 21,after Thompson left the facility, he received a telephonecall from Armour and Rapoza. It appeared to him thatArmour and Rapoza were both on the line at the sametime. Rapoza asked, "What happened up there, why theguys wanted to go union." Lander explained that thedrivers were unhappy with the working conditions ofhaving to go to Martinez and load with the union driversout of the Martinez facility. They were unhappy withthe way Thompson was running the facility. Rapoza saidthat they had sent all the trucks to Martinez. Landerasked where that left the Sacramento drivers. Rapozasaid, "Well, if you guys want to work union, you can goto Martinez and work down there." This conversationwas about 9 a.m. Later that morning, according toLander, Rapoza telephoned him again and instructed himto dispatch all the drivers to the Martinez facility. WhenLander explained that all the drivers were already out onruns, Rapoza further instructed him to contact the driv-ers at their locations and instruct them to take the trucksto the Martinez facility and park them after they com-pleted their deliveries.Thereafter Lander did contact the drivers and notifiedthem to take the trucks to the Martinez facility. He alsocontacted the Martinez dispatcher to give him informa-tion as to the deliveries they had for the remainder ofthat day and for the next day. Later that day, he took allthe records and paperwork from the Sacramento facilityto the Martinez office and worked at the Martinez officefor the remainder of that day. As the Sacramento driverscame in to the Martinez facility, Lander had the respon-sibility of providing them transportation back to the Sac-ramento facility to pick up their automobiles. For thenext 2 weeks Lander worked out of the Martinez officein an effort to make the transition as smooth as possible.He then returned to work full time as a driver workingout of the Martinez facility. Respondent has not operatedout of the Sacramento facility since the morning of Feb-ruary 21.It is undisputed that none of the Sacramento facilityemployees had any notice, prior to midmorning Febru-ary 21, that the Sacramento facility would be, or mightbe, closed and that they would be transferred to theMartinez facility.Armour denies that he spoke to Lander by telephoneon the morning of February 21. Rapoza denied that hehad any telephone conversation with Lander that daywhen Armour was also on the telephone. According tohim, prior to February 21 he had no knowledge of anyrenewal of interest as to the union representation amongthe Sacramento drivers. Rapoza testified that around 7o'clock that morning Armour instructed him to closedown the Sacramento facility and transfer the trucks anddrivers to the Martinez facility. At or about 8 a.m.Rapoza telephoned the Sacramento facility and spoke toLander. He told Lander that Respondent was going toclose the Sacramento facility and asked if Thompson wasthere. Lander said Thompson was not there. Rapoza saidthey were going to close the Sacramento facility andmove the trucks to Martinez because of the extra ex-pense of having additional dispatchers and outside repairwork on the trucks. Lander said the Sacramento drivershad a meeting that morning and signed pledge cards tojoin the Union. Rapoza said he did not see any problemsbecause they were moving into a union area and thedrivers could go union if they wanted to. Thereafter, ac-cording to Rapoza, although he and Lander talked sever-al times that day regarding moving the trucks to Mar-tinez, there was no further discussion between them re-lating to a union.Rapoza further testified that on that same day hetalked to Joe Williams, one of the Teamsters Local 315business agents responsible for servicing the Martinez fa-cility. He told Williams that Respondent was closing theSacramento facility and moving the trucks and driversinto Martinez. He further told Williams that the drivershad had a meeting that morning and signed pledge cardsand that they wanted to join the Union, and asked ifWilliams saw any problems with the drivers coming upto Martinez and joining Local 315. Williams said he didnot see any problem. Rapoza also testified that on thefollowing Monday or Tuesday he met with Williams andEd Olds. Rapoza asked Williams about the seniority forthe Sacramento drivers at the Martinez facility. Williamssaid that they would dovetail with the Martinez drivers,that they would go on the seniority board where theirseniority in Sacramento would put them and if their se-niority was higher than one of the Martinez driver's se-niority then the Sacramento driver would be placed onthe drivers' board above the Martinez driver with lowerseniority. Rapoza further testified that in fact the Sacra-mento drivers were placed below all the Martinez driv-ers on the seniority board but that he did not knowabout this until the first day of the hearing herein whenhe talked to Union Representative Chuck Brooks. Nei-ther Williams nor Olds testified.Rapoza also testified that about a week or two afterthe closing of the Sacramento facility he met withBrooks and Al Bonnilla, secretary-treasurer of the Union.This was a meeting that had been previously scheduledwith Armour, but Armour had to go out of town andRapoza met with the union representatives. One of theunion representatives asked why the Sacramento facilitywas closed. Rapoza replied that they had no product inthe Sacramento area and that they had the expense of adispatch office, two dispatchers, a telephone, and truckrepairs in Sacramento when they had all those facilitiesin Martinez. One of them asked if Rapoza had authorityto negotiate a contract. Rapoza said no. One of themasked if Rapoza thought they would ever open the Sac-ramento facility again and Rapoza said if the productbecame available they probably would. This latter ques-tion was asked two or three other times during the con-versation and Rapoza said that the Sacramento facility559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not be opened at the present time because therewas no product in Sacramento.Rapoza further testified that a few weeks later heagain met with Bonnilla, Brooks, and another personwho he thinks was Don Ennis. Brooks asked if Respond-ent was ready to bring the trucks back to Sacramento.Rapoza said no, but that Respondent would be willing tosign the same contract with the Union that they hadwith Local 315 and if and when the trucks returned toSacramento that everything would be taken care of.Brooks said that Respondent should return the trucks toSacramento and negotiate a contract, and after the con-tract was negotiated he would talk about moving thetrucks out of Sacramento. Rapoza said Respondent didnot have any product in Sacramento, they did not havean office there anymore since the trailer had been re-turned. The union representatives asked Rapoza to leavethe room so they could caucus, which he did. WhenRapoza returned to the room, he signed a recognitionagreement and agreed to sign an agreement to enter intoa collective-bargaining agreement with the Union and torecall the Sacramento drivers if Respondent reopenedthe Sacramento facility.The recognition agreement reads:ARMOUR OIL COMPANY hereby recognizesTEAMSTERS UNION LOCAL NO. 150 as thesole collective bargaining agency for an appropriateunit consisting of all Truck Drivers working forARMOUR OIL CO., primarily a Fuel Hauler,except Supervisors within the meaning of the Na-tional Labor Relations Board Act, as amended.In accordance with their understanding at the March16 meeting, the Union subsequently mailed the followingagreement to Respondent which Rapoza signed on April10:SETTLEMENT OF AGREEMENTArmour Oil Company hereby agrees to enterinto, and to execute, a collective bargaining agree-ment with Chauffeurs, Teamsters and Helpers LocalUnion No. 150, I.B.T., which agreement shall con-tain all the terms and conditions contained withinthe current collective bargaining agreement be-tween Armour Oil Company and Teamsters LocalUnion No. 315. Said agreement shall be effectivefrom February 1, 1981, through July 1, 1982.In addition to the above, Armour Oil Companyagrees that in the event of closure of the Sacramen-to Terminal, all affected employees on the Sacra-mento Terminal Seniority list as of February 1,1981, would have the right to be recalled to theSacramento Terminal (or terminal located withinthe jurisdiction of Local 150), in the event said Sac-ramento Terminal (or terminal located within theterritorial jurisdiction of Local No. 150) should bereopened, in accordance with their Sacramento Ter-minal Seniority. Terminal Seniority will prevail.According to Rapoza, nothing was mentioned at thisMarch 16 meeting about the seniority of the Sacramentodrivers at the Martinez facility. Furthermore, accordingto Rapoza, he has no knowledge of any grievance beingfiled by any employee with respect to the appropriate orinappropriate seniority accorded him at the Martinez fa-cility.Brooks testified that he, Bonnilla, and Ennis met withRapoza on March 10 or 13. He asked Rapoza if he hadthe authority to negotiate any type of agreement. Rapozasaid he did not. Brooks asked why the Sacramento facili-ty had been closed and Rapoza said that, because Re-spondent could not get product on the pipeline, that itwas more economically feasible for Respondent to runout of Martinez. Brooks asked, "Do you mean to tell meyou can't get product at the Sacramento terminal?"Rapoza said, "Yes, we can, just as soon as we get somethings cleared up." Brooks said that, during the 1979contract negotiations, Henry Armour informed him thatRespondent intended for Sacramento to be its hub, thathe expected within a few years to have over 30 trucks inSacramento, and that he had the ability to transfer asmuch fuel as he wanted through any pipeline whereverhe wanted. Brooks then asked, "You mean to tell meafter Hank tells me that, that you can't get the fuel overhere on this pipeline." Rapoza said, "That's correct."Brooks asked why the sudden change to move the trucksout of the Union's area. Rapoza said, "We couldn't getthe fuel into the pipeline and also the mechanics to workon the trucks." Brooks asked when the decision wasmade. Rapoza said Saturday morning, February 21.Brooks further testified that he, Bonnilla, and Ennismet with Rapoza on March 16. Armour was supposed tobe there but was not. Brooks asked why Armour wasnot in attendance. Rapoza said Armour had some otherbusiness to take care of and he could not make the meet-ing. Brooks asked, "Well then, do you have the authorityto negotiate an agreement." Rapoza said he did. Brookshanded Rapoza a recognition agreement and asked if hewould sign it. Rapoza said he would, and did sign it.Brooks also testified that there was supposed to be an-other meeting in April but for some reason neitherRapoza nor Armour could make the meeting. There wassome discussion on the telephone and it was agreed thatRespondent would enter into the same agreement asTeamsters Local 315 had covering the employees at theMartinez facility. Brooks said he would draft the agree-ment and send it to Respondent for a signature. Brookssaid they needed to get back together and develop lan-guage that would protect the Sacramento employees. Itis not clear from the record whether this telephone con-versation was with Rapoza or Armour, however, which-ever one of them it was said he had no problem withthat.Lynch testified that upon his transfer to Martinez hewas paid about 90 cents an hour more than he had re-ceived when he worked out of the Sacramento facility.He also testified that around the first week in March hehad a conversation with Rapoza in the drivers' room.Other drivers were present and discussing the possibilityof the Sacramento facility reopening. Rapoza said thatArmour thought if it was feasible he would reopen theSacramento facility, that he did not spend all the money560 ARMOUR OIL COMPANYup there in Sacramento just to have a truck stop, hewanted a yard, he liked the Sacramento drivers, and hewas very much interested in improving the area and get-ting more business. Rapoza said Armour had every inten-tion of having a Sacramento facility and if at all possiblehe would return there, start another yard, and just moreor less pick up where they had left off. Lynch said it wasa shame to go through all the improvements and thenturn around and close the facility. Rapoza said well inthe very near future there were other plans in themaking as far as an office and better facilities for takingcare of the trucks and that was all to start "pretty soon."No other driver testified in corroboration of this conver-sation.Ennis testified that, after the Sacramento facility wasclosed and the drivers were transferred to Martinez, aunion meeting was held to discuss their legal position.During the meeting Armour was contacted by the Unionand he asked to speak to a driver, so Ennis spoke to him.Armour identified himself and asked why the Sacramen-to drivers were unhappy, that he had jobs for them inMartinez. Ennis said there were no jobs in Martinez be-cause the Sacramento drivers were all put on the bottomof the seniority list and there were no jobs for them.Armour said no, that he had it handled, that there wouldbe openings for them. Ennis said he had talked to Landerand there were no openings for them because of the se-niority, that they all had to go to the bottom of the listand there would be no work. Armour assured Ennis thathe would take care of it. Ennis asked if Armour wouldbe willing to meet with the employees. Armour said thathe would be willing to meet and discuss anything withthem. Ennis asked if he would be willing to talk to themin person. Armour said yes, he would. Ennis also testi-fied that at some point in the conversation Armour saidhe did not understand it, that if the Sacramento driverswanted to be union then they could go to Martinez andbe union. It is undisputed that some of the Sacramentodrivers were laid off for a period of time after they trans-ferred to Martinez. The layoffs were by seniority. How-ever, the record does not establish whether any of theMartinez drivers who were ahead of the Sacramentodrivers on the drivers' board actually had less seniority.VI. THE DECISION TO CLOSE THE SACRAMENTOFACILITY AND THE ALLEGED ECONOMIC REASONSTHEREFORArmour has been in the oil business for more than 50years and has owned his own business for more than 40years. It is apparent from his testimony that he makes allmajor decisions and that he is the one who makes allpurchasing and marketing decisions. According to Ar-mour's credible testimony, the wholesale oil business hasnever been completely stable; however, since the 1973oil crunch it has been even less stable. The 1973 cruncheliminated between 50 and 75 percent of Respondent'sbusiness due to the shortage of products. The 1979crunch caused a lesser decrease in business. The differ-ence in the two periods of shortage was that in 1973there was a great overall shortage whereas in 1979 therewas not as much of a total shortage but the availabilityof products varied widely in different areas. Generallyspeaking the effect on Respondent's supply was that inthe area such as Los Angeles and the bay area, whereRespondent received its supplies directly from a refinery,there was no particular shortage. However, in the areassuch as San Diego, Las Vegas, Phoenix, and Sacramento,which are serviced by pipelines, there was a shortage.There have been great fluctuations in product supply andprices which he anticipates will continue in the foresee-able future. When Respondent commenced its operationsfrom the Sacramento facility, it had a fairly good sourceof supply from two or three companies at the pipeline. Itwas anticipated, however, that Aminoil would be theprincipal supplier for the Sacramento operations. Thiswas based on a general rather than a specific commit-ment from Aminoil. That is, Respondent was told simplythat the product would be available in sufficient supplyin Sacramento. On a monthly basis, Aminoil would indi-cate the availability of a certain amount of product forthe month. Then actual availability would depend uponadjustments made on a day-to-day basis. Armour calledhis suppliers daily to find out how much fuel he couldhave. He then notified his dispatchers of the source ofsupply for that particular day. About 5 or 6 monthsbefore Respondent closed its Sacramento facility, accord-ing to Armour, the supply decreased to the point whereRespondent was only picking up 10 percent or less of itsproduct in Sacramento. The five trucks based at the Sac-ramento facility were picking up supplies from PacificRefining in Hercules and UCO in the Martinez area.Several days before operations were discontinued at theSacramento facility, Douglas Smith from Aminoil in-formed Armour that they had no supply for Respondentand could not hold out any hope for future availability.Armour testified that in the wholesale oil business, thetanker trucks run empty a substantial portion of the time.This is because they haul only petroleum products whichcan be obtained only at a refinery or a pipeline terminal.Thus, once a truck is unloaded and product delivered tothe customers, there is no possibility of obtaining anotherload on the return run back to the refinery or the pipe-line terminal. Therefore, a truck is empty roughly 50percent of the time which increases the transportationcost. Respondent's transportation cost for its entire oper-ation averages $1 a mile. In mountainous areas, the costis somewhat more than that, and in city areas, it is some-what less. Respondent's trucks carry 8,800 gallons. Thetransportion cost to deliver to Sacramento customersfrom Martinez is approximately $60. According toArmour, when the Sacramento facility was opened, itwas beneficial for Respondent to pick up petroleumproduct from a pipeline terminal because the differencein price in Sacramento as compared to the bay area wassuch that it would not pay to haul gasoline from the bayarea to Sacramento. Rather, it was cheaper to pick it upat a Sacramento pipeline terminal even considering theadditional pipeline charge of one-half cent a gallon. Fur-ther, by February 1981 there had been a decrease in thecost of the product purchased by Respondent in the bayarea without a corresponding decrease in the cost of theproduct purchased by Respondent from the Sacramentopipeline terminal. In February 1981, when the Sacramen-561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto facility was closed, Respondent could purchase petro-leum products in the bay area for 1-3/4 to 2 cents agallon cheaper than it could through the Sacramentopipeline terminal. As of the time of the hearing herein,this cost differential had increased to a minimum of 3cents a gallon or approximately $270 a truckload. Thus,even though an adequate supply of petroleum producthad become available in the Sacramento area by the timeof the hearing herein, according to Armour, it was not ata price that Respondent could afford to pay. This is par-ticularly true since in 1980 Respondent's break-evenmargin was 1-1/2 cents a gallon.'4Another economic consideration, according toArmour, was the overhead cost of operating the Sacra-mento facility. This included the cost of renting the trail-er and the cost of the telephone. Also, the operation re-quired 7-day dispatching service. Thus, Thompsonworked as a dispatcher for 5 days and Lander for 2 daysa week at a wage rate of $9.33 an hour plus overtime fora 12-hour day.15Also, the repair and maintenance of thetrucks at the Sacramento facility was done by outsidecontractors at commercial rates whereas maintenanceand repair, other than major overhauls, for trucks at theMartinez facility was done by Respondent's employees ata cost of approximately $20 an hour less than commer-cial rates. When the Sacramento operation was trans-ferred to Martinez, all dispatching was done out of theMartinez office without an increase in the size of theMartinez dispatch staff. The transfer therefore eliminatedthe cost of trailer rent, telephone service, and dispatchservice which had been maintained at the Sacramento fa-cility. Further, there was a substantial decrease in thecost for the repair and maintenance of trucks. Thus, ac-cording to Armour, not only had the initial advantage asto transportation and product cost vanished but therewas substantial additional expense due to the duplicationof dispatching staff and facilities and the higher cost forrepair and maintenance of equipment. Furthermore, com-petition prevented Respondent from covering these ex-penses by increasing its selling price.As to the timing of the decision to close the Sacramen-to facility, Armour testified that on a continuing basis hehad been considering the relative economics of maintain-ing an operation in Sacramento as well as in certainother locations. The supply of petroleum products inSacramento had been diminishing gradually for sometime. Then, in or about October 1980, the supplydropped appreciably. At that time Douglas Smifh fromAminoil told him that the supply situation was gettingworse and that Respondent should not expect to obtainvery much petroleum from any of Aminoil's terminals.At this point, Armour began considering the possibilityof closing the Sacramento operation. The Sacramento fa-cility had been established in an effort to develop morebusiness to the north and east of Sacramento. Also, itwas anticipated that economies could be realized by14 The difference between the price at which Respondent purchasedthe product and the price at which it sold the product.a1 Armour testified that this amounted to a monthly cost of approxi-mately $6,500. It is unclear from Armour's testimony whether this figurerepresented the cost of the total wage package. There is no evidence inthe record to establish the cost of fringe benefits.making deliveries from a yard in Sacramento since about50 percent of Respondent's customers who would beserviced from a Sacramento operation were located inthe city of Sacramento, and the areas where Respondentanticipated developing business were closer to Sacramen-to than to any of Respondent's other facilities. However,with the diminishing of the petroleum supply at the Sac-ramento pipeline terminal, it was becoming apparent thatit was rather costly to have trucks stationed in Sacra-mento that had to come into the bay area to pick upproduct. Over the next 4 or 5 months Armour andRapoza had numerous conversations regarding the possi-bility of closing the Sacramento facility. According toArmour, at no time did he discuss this possibility withThompson, his reason being that he did not consider thatThompson's input would be helpful. '6According to Armour, Respondent had an overall lossin 1980. The Bakersfield, Martinez, and San Diego facili-ties were the only terminals out of Respondent's 10 facil-ities operating above the break-even margin. Accordingto Armour, it is his practice to review data concerningthe profitability of each of Respondent's facilities on amonthly basis. The Sacramento facility started to operateat a loss during the last 3 or 4 months of 1980. Armourfurther testified that Respondent tries to keep its loss at aminimum so it moves trucks constantly from one area toanother. It will concentrate and try to develop morebusiness in locations where margins are greater and willdeliberately not try to develop business in areas wherethe margin is shorter. Respondent has opened and closedfacilities at Bakersfield three or four times and has beenin and out of Portland and Seattle even more times. Ac-cording to Armour, the situation is very unstable in Port-land and Seattle and at the time of the hearing hereinthey were in the process of deciding whether to closefacilities in Portland, Seattle, and Spokane. Respondent'sbusiness in those locations at the time of the hearing wasless than half what it was 90 days earlier and he antici-pates that it will drop another 50 percent within the next30 days. Since the Sacramento facility was closed, Re-spondent has decreased the number of trucks operatingout of its Seattle facility from four to one; out of itsPortland facility from six to two; and out of its Spokanefacility from three to one. The Spokane operation wascut 3 or 4 months prior to the hearing herein and the Se-attle and Portland operations were cut about a monthprior to the hearing. At or about the end of 1980 Re-spondent cut the number of trucks operating out of itsLas Vegas facility from five to one, and out of its Phoe-nix facility from three to one.Armour testified that he made the final decision toclose the Sacramento facility while he was at home onFriday night, February 20. On Saturday, February 21, ator about 7 or 7:30 a.m., Armour discussed this decisionwith Rapoza. He told Rapoza that, since the expense ofoperating the Sacramento facility was so high, Respond-ent would do better to cut off all those expenses and doiL Thompson was a driver who had been promoted to manager-dis-patcher. There is no evidence that he had any knowledge of the supplyand marketing aspect of the wholesale oil industry nor that he had anyexperience in managing terminals.562 ARMOUR OIL COMPANYthe dispatching out of Martinez, that they would elimi-nate not only the payroll but also rental on the trailerand telephone expenses because they already had allthose facilities in Martinez. Armour further said that,now that there was no product available in Sacramento,it would be foolish to keep bearing the expense of oper-ating the Sacramento facility. Rapoza said he agreed thatit was a waste of money. Armour told Rapoza to handlethe situation, to close the Sacramento facility, and to getthe trucks operating out of Martinez. He further toldRapoza to make sure that every Sacramento driver wasoffered a full job in Martinez undet the Teamsters Local315 contract. After this conversation, Armour left theoffice. Rapoza testified in substantial agreement withArmour.According to Armour, prior to this conversation hehad heard nothing about current union activities at theSacramento facility. He had not received a telephone callfrom Thompson with respect to such activity at the Sac-ramento facility nor from Lander or anyone else. He fur-ther denied having any telephone conversation at allwith Thompson or anyone in the Sacramento area priorto his conversation with Rapoza. He also denied that heever said anything to Thompson with respect to what hewould do if the Sacramento drivers were to decide to beunionized. Similarly, Rapoza denies that he discussedwith Thompson the possibility of closing the yard.Rapoza also denies that he and Armour mentioned theUnion during their discussions regarding closing the Sac-ramento yard.As to why the decision was implemented so suddenly,Armour testified that things had gotten to a point whereit seemed to be ridiculous to be carrying that additionalexpense. He had been putting it off but once he made thedecision he thought it should be implemented immediate-ly. He further testified that this immediate implementa-tion on the decision was repetitive of a pattern that hehas previously followed with respect to cutting back orclosing operations. According to him, he has never givenadvance notice to anyone with respect to such decisionsbut rather has implemented the decision on the same daythat it was made.According to Armour, he did not learn of the Febru-ary 21 union activity until about a week thereafter. Helearned of it either from Rapoza or possibly Jess Lander.Rapoza testified that after instructing Lander what to doabout closing the Sacramento facility, he first made areport to Armour by telephone on the followingMonday. Armour telephoned him and wanted to know ifthe yard had been closed and the equipment and driversmoved to Martinez. Rapoza said yes, and there was nofurther discussion on the subject.Vii. CONCLUSIONSA. Thompson's StatementsSeveral drivers testified that Thompson told them thatthe Sacramento facility was nonunion and was going tostay that way, that the Sacramento facility would beclosed if the employees chose to be represented by aunion, and that he would discharge any driver advocat-ing union representation. Thompson did not testify.However, notwithstanding that their testimony is unden-ied, I find that the testimony of certain of these drivers isnot credible or is unreliable in some respects. 7 Thus,Fox is not sure whether he or Thompson said the truckswould be moved to Martinez if the Union was voted in.Baltz testified on direct examination, as to a Novemberconversation, that Thompson said there was no way thefacility would go union, that Armour would close it; yet,on cross-examination his testimony as to the conversationcontains no such reference. Then on redirect examina-tion, he testified that Thompson said, "It will never be aunion shop here."Wright testified that when he was hired in May 1980Thompson told him the Sacramento facility was non-union, would remain nonunion, and he would not toler-ate any union discussion in the facility. Yet when he tes-tified on cross-examination as to this conversation, he didnot relate any such remark. Further, there is this samecontradiction, as to a critical remark, between his testi-mony on direct and that on cross-examination. I con-clude that the testimony of Fox, Baltz, and Wright is un-reliable as to the critical statements allegedly made byThompson during these conversations and I do notcredit them in this regard. Further, for reasons discussedmore fully below, I found Lander to be an unreliablewitness whom I do not credit. I do not find the testimo-ny of Fox,'8Lynch,e9Hilbun, Shepherd, and Ennis tobe internally inconsistent or contradictory. Further, theirtestimony tends to be mutually corroborative in that theytestified as to similar statements made by Thompson.Therefore, I credit their undenied testimony as to con-versations with Thompson. Accordingly, I find that Re-spondent violated Section 8(a)(1) of the Act by Thomp-son's statements to Lynch, Hilbun, and Ennis that theSacramento facility would be closed if the employeeschose union representation; by Thompson's statements toFox and Shepherd that the Sacramento facility was non-union and was going to stay that way; and by Thomp-son's statement to Fox, Shepherd, and Ennis that hewould discharge any driver who advocated the Union.20B. The Closing of the Sacramento FacilityThe complaint alleges that the closing of the Sacra-mento facility was unlawful. In support thereof, the Gen-eral Counsel argues that Respondent was determined tokeep the Sacramento facility nonunion and that this de-termination was motivated by its desire to operate underthe lower cost of the Bakersfield contract rather than theMartinez contract; to have available nonunion drivers at17 I have fully considered the General Counsel's argument as to theinference which should be drawn from Respondent's failure to callThompson to testify. However, Thompson is no longer in Respondent'semploy and he was available to the General Counsel as well as to Re-spondent.m' I did not credit Fox above as to the one conversation only becausehe was not sure whether he or Thompson had made the coercive state-ment."' Although Wright and Ennis testified, I note that Lynch was notalways certain as to the identity of the other drver(s) present and neitherWright nor Ennis was questioned as to these conversations.'20 The statements made by Thompson to Lynch and Ennis in August1980 regarding the Sacramento facility being and/or remaining nonunionare outside the 10(b) period.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Sacramento facility to use in order to make deliveriesin the Martinez territory in the event of a labor disputethere; and to assure its freedom of action without unioninterference.However, this argument, in essence, could be said todescribe the desires of almost all employers. Yet it doesnot necessarily follow that an employer is willing to dis-criminate against employees because they choose to berepresented by a union. Further, Respondent's operationshave been union for a number of years. Respondent isused to operating with the "interference" of a union; andwhen it opened its Sacramento facility, Respondent con-tacted the Union and thereafter engaged in collective-bargaining negotiations with the Union. Even thoughRespondent proposed the terms of the Bakersfield's con-tract and opposed the terms of the Martinez contract, itdid not take a "take-it-or-leave-it" position since Brookstestified that by the time of the last negotiation sessionthey had come very close to the terms of the Martinezcontract. This does not seem to be the actions of an em-ployer determined to avoid dealing with a union.On the other hand, Thompson's statements and thetiming of the closing of the Sacramento facility tend tosupport the General Counsel's position. Thus, the Gener-al Counsel argues, in view of Thompson's responsibleposition with Respondent and the frequency of his con-tacts with Armour, his statements that the continued ex-istence of the Sacramento facility was dependent upon itscontinued nonunion status warrant an inference that theywere based on Thompson's discussions with Armour.Further, the General Counsel contends, Respondent'sfailure to call Thompson as a witness justifies an infer-ence that he would have testified adversely to Respond-ent with respect to the basis of his statements aboutunions.Contrary to the urgings of the General Counsel, Idraw no adverse inference from Respondent's failure tocall Thompson as a witness. As indicated above, Thomp-son is no longer in Respondent's employ. He was availa-ble to both the General Counsel and to Respondent. Nei-ther of them called him as a witness.As to the General Counsel's argument regarding thebasis for Thompson's statements, there is no evidencethat Thompson's duties and responsibilities extendedbeyond dispatching and hiring for the Sacramento facili-ty and arranging for the maintenance of the trucks locat-ed there. There is no evidence that he had any manageri-al responsibilities that involved Respondent's overall op-erations. Basically he was a dispatcher with authority tohire and fire. Further, considering that he told Ennis thatArmour had met his demands by inter alia agreeing toLander being permanently in the office, and the fact thatLander continued, as before, to relieve Thompson onlyfor 2 days a week, it appears that Thompson had a tend-ency toward exaggeration.In all the circumstances, including my observation oftheir demeanor on the witness stand, I credit Armour'sand Rapoza's denials that they said anything to Thomp-son regarding union representation at the Sacramento fa-cility. Also, despite the urgings of the General Counsel, Idraw no inference from the fact that Armour spoke toThompson by telephone almost daily. Insofar as therecord reveals, these telephone calls were made toThompson, in his capacity as dispatcher, simply toinform him of the daily sources of supply.The General Counsel further argues, as indicia of un-lawful motivation, Respondent's failure to follow its es-tablished practice of seeking to reduce the number oftrucks assigned to a location rather than closing the fa-cility, particularly since the expenditure of considerablemoney on developing the yard and the plans for expan-sion provided strong justification for Respondent to keepthe yard open. The record does not support this argu-ment. Thus, Armour testified, without contradiction, thathe has opened and closed facilities in Bakersfield and Se-attle several times. Also, the paving of the truckstop andthe installation of lighting and a wash rack are not suchmajor capital expenditures as to justify a conclusion thata prudent businessman would not abruptly abandon suchimprovements. This is particularly true since these im-provements are of the type which would enhance a serv-ice station and truckstop and Armour and Rapoza testi-fied that this was the only Gas-N-Save station and truck-stop that was unpaved and Respondent considered thatpaving the area would make it more attractive to truck-ers.As to timing, the General Counsel correctly arguesthat, where an employer takes an action affecting theemployment status of its employees shortly after learningthat the employees have sought union representation, thetiming warrants an inference that the employer's actionwas motivated by the union activities of its employees;and the abrupt nature of the action and a lack of warningare indicia of unlawful motivation. Howard Johnson Com-pany, 209 NLRB 1122 (1974); Industry General Corpora-tion, 225 NLRB 1230 (1976). However, I find that anysuch inference has been rebutted here. Thus, Armour tes-tified, without contradiction, that Respondent's practicealways has been to close facilities abruptly without priorwarning.The only evidence that Respondent had knowledge ofits employees' union activity prior to the closing of theyard, aside from the coincidence of both occurring onthe same day, is the testimony of Lander. However, Ifind Lander's testimony to be inconsistent and contradic-tory and it is contradicted by the testimony of other wit-nesses for the General Counsel. Thus, he testified that hewas at Sambo's briefly at or about 5:45 a.m. before themeeting started, that all the Sacramento drivers werethere, and that he saw Santos there. Yet some of thedriver-witnesses variously testified that they did notarrive until after the meeting started, that the meetingdid not start until after 6 a.m., and that Santos testifiedthat he arrived late because he did not know that themeeting had been changed to Sambo's until he sawLander at Eppie's and Lander told him the new locationof the meeting.Also Lander testified that on February 21 he spoke toArmour and Rapoza by telephone and that it appeared tohim that both of them were on the telephone at the sametime. Yet his account of the conversation contains abso-lutely no reference to any remark by Armour. Landerfirst testified that Santos told him and Thompson at564 ARMOUR OIL COMPANYEppie's prior to 7 a.m. that the drivers had all signedpledge cards. Then he later testified that Santos said thedrivers were over signing pledge cards. Yet other driver-witnesses testified that the cards were signed at the meet-ing, that the meeting did not end until after 7 a.m., andthat Santos remained at Sambo's for some period of timeafter the close of the meeting. Finally, Lander testifiedthat shortly after 7 a.m., from the office of the Sacra-mento facility, Thompson telephoned Armour and toldhim that the drivers had signed union pledge cards thatmorning and then Thompson left the office at or about7:30 a.m. Yet, on rebuttal, Lander testified that he didnot see Thompson in the office that morning and thatThompson left at 7 a.m. to make a run to Oroville.In these circumstances, I find Lander to be a totallyunreliable witness whom I do not credit. On the otherhand, I found Armour and Rapoza to be reliable wit-nesses and credit their denial that they had any conversa-tion with Thompson that morning and that they had anyknowledge of the February 21 union activity until afterRapoza telephoned the Sacramento facility to instructthat the facility be closed. I further credit Armour thathe made the decision to close the Sacramento facility onthe night of February 20 for valid business reasons. Inthis regard, I note the almost total unavailability of prod-uct from Aminoil, Respondent's principal supplier inSacramento; Respondent's pattern of transferring itstrucks between facilities, sometimes reducing or increas-ing the size of its operations at a specific location andsometimes opening or closing a facility in response to thesupply and demand at a particular location; the duplica-tion of dispatching and office expenses and the increasedcost of truck maintenance occasioned by the maintenanceof a Sacramento facility; Respondent's long history ofcollective bargaining with Teamsters locals; its past his-tory of bargaining with the Union; and the fact that allthe Sacramento drivers were transferred to Martinez, aunion operation.In these circumstances, I find that Respondent did notclose its Sacramento facility and transfer its employees atthat facility to its Martinez facility because of their unionactivity. Accordingly, I find that Respondent did notthereby violate Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has interfered with, restrained, and co-erced employees in violation of Section 8(a)( ) of theAct by telling employees that they would not be allowedto obtain union representation; by threatening employeesthat they would be discharged if they sought union rep-resentation; and by threatening employees that Respond-ent would close its Sacramento facility if the employeesselected a union as their collective-bargaining representa-tive.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The evidence does not establish that Respondent hasengaged in any unfair labor practices except as set forthabove.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action in order to effectuate the purpose of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, Ihereby recommend the following:ORDER 1The Respondent, Armour Oil Company, Martinez andWest Sacramento, California, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Telling employees that they will not be allowed toobtain union representation.(b) Threatening employees that they will be dis-charged if they seek union representation.(c) Threatening employees that it will close one of itsfacilities if the employees at that facility select a union astheir collective-bargaining representative.(d) In any related manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Martinez, California,copies of the attached notice marked "Appendix."22Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."565